per curiam:
Nuevamente nos vemos precisados a suspender sumariamente a un abogado por su condena en el foro *851federal, en conformidad con la See. 9 de la Ley de 11 de marzo de 1909 (4 LPRA see. 735).
H
El Ledo. Ramón M. Negrón Colón (licenciado Negrón Colón) fue admitido a la práctica de la abogacía el 7 de julio de 1992.
La Secretaría del Tribunal de Distrito de Estados Uni-dos para el Distrito de Puerto Rico remitió una copia de la Sentencia emitida por ese foro contra el licenciado Negrón Colón, en la que fue convicto por el delito federal de lavado de dinero. Recibida la referida copia de la Sentencia, el 17 de agosto de 2016 emitimos una Resolución en la que orde-namos a la Procuradora General que, en un término de veinte días, nos rindiera un informe con las recomendacio-nes que estimara pertinentes.
Asimismo, ante las serias imputaciones, requerimos al letrado que, dentro del mismo término, mostrara causa por la cual no debíamos suspenderlo del ejercicio de la aboga-cía a la luz de la sentencia emitida por el foro federal en United States of America v. Ramón M. Negrón Colón, Case Number: 3:13-CR-00598-001 (PG). Hasta el presente éste no ha comparecido ante esta Curia.
De la referida sentencia surge que el licenciado Negrón Colón se declaró culpable en el Tribunal de Distrito federal de un cargo de conspiración para el delito de lavado de dinero (“conspiracy to commit money laundering”), en vio-lación a lo dispuesto en 18 USCA see. 1956. En consecuen-cia, ese foro lo sentenció a setenta y un meses de reclusión, tras lo cual debe cumplir tres años de libertad supervisada.
J—i HH
En Puerto Rico, la facultad inherente de regla-mentar el ejercicio de la profesión legal recae en este *852Tribunal.(1) Es por ello que tenemos la autoridad de disci-plinar éticamente a cualquier miembro de la abogacía, sin que estemos circunscritos por lo dispuesto en estatuto al-guno, siempre y cuando se le otorgue la oportunidad al letrado de ser escuchado en su defensa. (2) Tal poder nos permite imponer las sanciones disciplinarias necesarias a los miembros de la profesión. Entre éstas, podemos desafo-rar o suspender a los abogados y las abogadas que no estén aptos para ejercer tan delicado ministerio.(3)
Esa facultad inherente conlleva el ejercicio inseparable de reglamentar la profesión de la abogacía sin restricción alguna, siempre que se le brinde al letrado o letrada el debido proceso de ley al permitir presentar sus defensas.(4) En consecuencia, hemos expresado que las razones para ejercer nuestra facultad disciplinaria no se confinan o res-tringen por cualquier estatuto.(5) Al contrario, comprenden toda conducta manifestada por el abogado que perturbe su condición moral y, de esa forma, lo haga indigno de ser miembro y de representar a este foro.(6)
Por otra parte, la See. 9 de la Ley de 11 de marzo de 1909 establece un procedimiento de separación sumaria de la profesión legal en aquellos casos en que recaiga un dictamen de culpabilidad contra un abogado.(7) Específica-mente, todo abogado condenado por cualquier delito rela-*853cionado directamente con la práctica legal o por cualquier delito que implique depravación moral, está sujeto a ser desaforado sumariamente. En específico, la See. 9 de la Ley de 11 de marzo de 1909 dispone lo siguiente:
El abogado que fuere culpable de engaño, conducta inmoral (malpractice), delito grave (felony) o delito menos grave (misdemeanor), en conexión con el ejercicio de su profesión o que fuere culpable de cualquier delito que implicare depravación moral, podrá ser suspendido o destituido de su profesión por el Tribunal Supremo de Puerto Rico. La persona que siendo abo-gado fuere convicta de un delito grave cometido en conexión con la práctica de su profesión o que implique depravación moral, cesará convicta que fuere, de ser abogado o de ser com-petente para la práctica de su profesión. A la presentación de una copia certificada de la sentencia dictada al Tribunal Supremo, el nombre de la persona convicta será borrado, por orden del Tribunal, del registro de abogados. Al ser revocada dicha sentencia, o mediante el perdón del Presidente de los Estados Unidos o del Gobernador de Puerto Rico, el Tribunal Supremo estará facultada para dejar sin efecto o modificar la orden de suspensión.(8)
Ese mecanismo hace innecesario el proceso disci-plinario ordinario que fija la Regla 14 del Reglamento de este Tribunal.(9) Es por ello que ante tal circunstancia he-mos afirmado que “[cjuando de una sentencia federal surge la admisión de unos hechos que implican depravación moral y falta de honradez, corresponde la separación inmediata de un miembro de la profesión legal”. (10) Cónsono con lo anterior, este Tribunal ha señalado que la comisión de un delito grave o menos grave, así como cualquier delito que conlleve depravación moral en conexión con la profesión, acarrea la separación de la abogacía.(11) Así toda conducta delictiva de un letrado que evidencie su quebrantamiento moral, aun *854cuando no sea producto o en conexión con el ejercicio de su profesión, es motivo para desaforarlo o suspenderlo.(12) En esas circunstancias, hemos expresado que constituye depra-vación moral el realizar algo contrario a la justicia, la hon-radez, los buenos principios o la moral.(13)
I—i HH \—!
En el presente caso, el licenciado Negrón Colón se de-claró culpable del delito de conspiración de lavado de dinero, el cual implica, entre otras cosas, intentar efectuar cualquier transacción financiera con fondos provenientes de una actividad ilegal. (14) El delito concernido contiene como requisito principal el elemento de fraude. En vista de ello, no cabe duda de que la conducta desplegada por el licenciado Negrón Colón, al realizar actos fraudulentos dirigidos a sobornar a funcionarios públicos con dinero gene-rado de actividades ilegales y, en particular, del narcotrá-fico, incurrió en una conducta dolosa, inmoral y dañina.
Ante tales acciones el letrado violentó gravemente la integridad que rige nuestra profesión legal, demostrando de esta manera una falta de respeto a los principios éticos que deben regir la conducta de los miembros de la profe-sión legal. Por tal razón, procede que ejerzamos nuestro poder inherente de regular la profesión y lo suspendamos sumariamente del ejercicio de la abogacía.
<1
En virtud de lo anterior, a tenor con la See. 9 de la Ley de 11 de marzo de 1909, supra, y con la facultad inherente *855de este Tribunal de regular la práctica de la profesión legal en Puerto Rico, decretamos la suspensión inmediata e in-definida del licenciado Negrón Colón del ejercicio de la abogacía. Ordenamos, además, la eliminación de su nom-bre del Registro de Abogados autorizados a litigar en nues-tra jurisdicción.

A pesar de que el Sr. Ramón M. Negrón Colón se encuen-tra confinado en una institución penal bajo la jurisdicción federal, éste o un representante autorizado por éste, deberá notificar oportunamente a todos sus clientes de su inhabili-dad para continuar representándolos y devolverles los ex-pedientes de los casos pendientes, así como los honorarios recibidos por trabajos no rendidos. Además, deberá infor-mar de su suspensión a los distintos foros judiciales y ad-ministrativos en los que tenga algún asunto pendiente. Asi-mismo, deberá acreditar y certificar a este Tribunal el cumplimiento con lo anterior dentro del término de treinta días, a partir de la notificación de esta opinión “per cu-riam” y sentencia. Notifíquese esta opinión “per curiam” y sentencia al señor Negrón Colón a todas las direcciones y medios que obran en el Registro Unico de Abogados y Abogadas.


Se dictará sentencia de conformidad.


 In re Rivera Herrans, 195 DPR 689 (2016). Véanse, además: In re Segarra Aponte, 194 DPR 653, 656 (2016); In re Doitteau Cruz, 190 DPR 979, 981 (2014); In re Colón Ledée, 190 DPR 51, 54 (2014); In re García Suárez, 189 DPR 995, 998 (2013).


 In re Segarra Aponte, supra.


 In re Colón Ledée, supra, pág. 54; In re García Suárez, supra, pág. 998; In re Morell Corrada, 171 DPR 327, 330 (2007); In re González Díaz, 163 DPR 648, 650 (2005).


 In re González Blanes, 65 DPR 381, 391 (1946).


 In re Rivera Herrans, supra, pág, 691; In re Colón Ledée, supra, pág. 54; In re García Suárez, supra, pág. 998; In re González Díaz, supra, pág. 650.


 In re Colón Ledée, supra, pág. 54; In re García Suárez, supra, pág. 998; In re González Díaz, supra, págs. 650-661; In re Morell Corrada, supra, pág. 330,


 4 LPRA see. 735; S. Steidel Figueroa, Ética y responsabilidad disciplinaria del abogado, San Juan, Pubs. JTS, 2010, pág. 356.


 4 LPRA see. 735.


 4 LPRAAp. XXI-B.


 In re Peluzzo Perotín, 195 DPR 323, 328 (2016); In re Vázquez Torres I, 182 DPR 431, 433-434 (2011).


 In re Gutiérrez Torres, 195 DPR 963, 965 (2016).


 In re Rivera Herrans, supra; In re Colón Ledée, supra, pág. 54; In re García Suárez, supra, pág. 998; In re González Díaz, supra, pág. 651.


 In re Colón Ledée, supra, pág. 55; In re García Suárez, supra, pág. 999; In re González Díaz, supra, pág. 651.


 Véase 18 USCA see. 1956.